DETAILED ACTION
	This action is responsive to 07/21/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 11-12, 14, 15-16, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-13, 18, and 20 of U.S. Patent No. 11,079,849 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by 
Claim Set A: US Patent 11,079,849
Claim Set B: US 17/382,097
1. A haptic keyboard of an information handling system, comprising: a coversheet to identify an extended action key of the haptic keyboard; a support layer;
1. A haptic keyboard of an information handling system, comprising: a coversheet to identify an extended action key of the haptic keyboard; a support layer;
a contact foil placed between the coversheet and support layer; a piezoelectric element placed between the contact foil and support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal;
a contact foil placed between the coversheet and the support layer; a piezoelectric element placed between the contact foil and the support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal;
a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the mechanical stress via the 


associate a selected alphanumeric character from a plurality of alphanumeric characters associated with the actuated extended action key based on the level of the applied mechanical stress;
2. The keyboard of claim 1, wherein the plurality of function levels associated with the actuated extended action key includes a selection of alphanumeric characters and a plurality of mechanical stress threshold levels of mechanical stress applied to the extended action key determines selection and registration of one alphanumeric character from among the selection of alphanumeric characters.

send a response haptic feedback control signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the extended
action key.
send a response haptic feedback control signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the extended 
and a plurality of mechanical stress threshold levels of mechanical stress applied to the extended action key determines selection and registration of one alphanumeric character from among the selection of alphanumeric characters.
a processor of the information handling system registering a keystroke of the selected alphanumeric character.
11. The keyboard of claim 10, wherein a first type of haptic feedback indicates selection of a first alphanumeric character associated with the actuated extended action key and a second type of haptic feedback indicates selection of a second alphanumeric character associated with the actuated extended action key.
 The keyboard of claim 11, wherein a first alphanumeric character of the selection of alphanumeric characters
associated with the actuated extended action key is a lower case letter and a second alphanumeric character associated with the actuated extended action key is an upper case letter.

6. The haptic keyboard of claim 5, wherein the selected alphanumeric character is an upper case letter at a second level of the applied mechanical stress on the extended action key.  


8. A haptic keyboard of an information handling system, comprising: a coversheet to identify an extended action key of the haptic keyboard; a support layer;
a contact foil placed between the coversheet and support layer; a piezoelectric element placed between the contact foil and support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal; and
a contact foil placed between the coversheet and the support layer; a piezoelectric element placed between the contact foil and the support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal;

a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the applied mechanical stress, via the contact foil, and determine a first level of the applied mechanical stress applied to the piezoelectric element from the electric actuation signal;
associate a selected function from a plurality of function levels associated with the actuated extended action key; and
associate a selected first function or first alphanumeric character from a plurality of functions or a plurality of alphanumeric characters associated with the actuated extended action key, based on the first level of the applied mechanical stress;
send one response haptic feedback control signal determined from a plurality of haptic feedback control signals corresponding to the plurality of function
levels associated with the extended action key to the piezoelectric element to 
action key indicating the selected function.

and a plurality of mechanical stress threshold levels of mechanical
stress applied to the extended action key determines selection and registration of one alphanumeric character from among the selection of alphanumeric characters.
 a processor of the information handling system registering a keystroke of the selected first function or the first alphanumeric character.  

4. The keyboard of claim 3, wherein the selection of software application functions associated with the extended action key is displayed on a display screen to assist a user in selecting one software application function from among the
selection of software application functions.
10. The keyboard of claim 8, wherein the selection of the first function associated with the extended action key is displayed on a display screen to assist a user in selecting the first function from among the plurality of functions.
 The keyboard of claim 10, wherein a first type of haptic feedback indicates selection of a first alphanumeric character associated with the actuated extended action key and a second type of haptic feedback indicates selection of a second alphanumeric character associated with the actuated extended action key.

11. The keyboard of claim 8 further comprising: the controller to: determine a second level of the applied mechanical stress applied to the piezoelectric element from the electric actuation signal; associate a selected second alphanumeric character from the plurality of alphanumeric characters associated with the actuated extended action key, based on the second level of the applied mechanical stress; and send a second response haptic feedback control signal determined from the plurality of haptic feedback control signals corresponding to the second alphanumeric character associated with the extended action key to the piezoelectric element to cause the piezoelectric element to generate a second haptic feedback at the extended action key indicating the selected second alphanumeric character.
 The keyboard of claim 11, wherein a first alphanumeric character of the selection of alphanumeric characters
associated with the actuated extended action key is a lower case letter and a second alphanumeric character associated with the actuated extended action key is an upper case letter.
12. The keyboard of claim 11, wherein the first alphanumeric character associated with the actuated extended action key at the first level of the applied mechanical stress is a lower case letter and the second alphanumeric character associated with the actuated extended action key at the second level of the applied mechanical stress is an upper case letter.  
13. The keyboard of claim 9, wherein the plurality of function levels associated with the actuated extended action key includes a selection of software application functions which may be selected by the type of haptic feedback sent to the piezoelectric element of the actuated extended action key responding to applied force levels.
14. The keyboard of claim 8 further comprising: the controller to: determine a second level of the applied mechanical stress applied to the piezoelectric element from the electric actuation signal; associate a selected second function from the plurality of functions associated with the actuated extended action key, based on the second level of the applied mechanical stress; and send a second response haptic feedback control signal determined from the plurality of haptic feedback control signals corresponding to the second function associated with the extended action key to the piezoelectric element to cause the piezoelectric element to generate a second haptic feedback at the extended action key indicating the selected second function.

15. A haptic keyboard of an information handling system, comprising: a coversheet to identify an extended action key of the haptic keyboard; a support layer;
a contact foil placed between the coversheet and support layer; a piezoelectric element placed between the contact foil and support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal;
a contact foil placed between the coversheet and the support layer; a piezoelectric element placed between the contact foil and the support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal;
a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the mechanical stress via the 


associate a selected first alphanumeric character from a plurality of alphanumeric characters associated with the actuated extended action key, based on the first level of the applied mechanical stress, wherein the actuated extended action key is associated with more than one alphanumeric characters, based on a plurality of levels of the applied mechanical stress;
2. The keyboard of claim 1, wherein the plurality of function levels associated with the actuated extended action key includes a selection of alphanumeric characters and a plurality of mechanical stress threshold levels of mechanical stress applied to the extended action key determines selection and registration of one alphanumeric character from among the selection of alphanumeric characters.

send a response haptic feedback control signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the extended
action key.
and send one response haptic feedback control signal determined from a plurality of haptic feedback control signals corresponding to the first alphanumeric characters associated with the extended 
and a plurality of mechanical stress threshold levels of mechanical stress applied to the extended action key determines selection and registration of one alphanumeric character from among the selection of alphanumeric characters.
16. The keyboard of claim 15 further comprising: a processor of the information handling system registering a keystroke of the first alphanumeric character.
18. The haptic keyboard and touchpad control system of claim 17, wherein the plurality of function levels associated with the extended action touchpad actuation location includes a selection of software application functions which may be selected by the type of haptic feedback sent to the piezoelectric element of the extended action touchpad responding to a plurality of applied mechanical stress levels.
20. The haptic keyboard and touchpad control system of claim 19, wherein a first type of haptic feedback indicates selection of a first alphanumeric character associated with a first level of mechanical stress applied to the extended action key and a second type of haptic feedback indicates selection of a second alphanumeric character associated with a second level of mechanical stress applied to the extended action key.

 The keyboard of claim 9, wherein the plurality of function levels associated with the actuated extended action key includes a selection of software application functions which may be selected by the type of haptic feedback sent to the piezoelectric element of the actuated extended action key responding to applied force levels.
20. The keyboard of claim 15 further comprising: the controller to: determine a second level of the applied mechanical stress applied to the piezoelectric element from the electric actuation signal; associate a selected function from a plurality of functions associated with the actuated extended action key, based on a second level of the applied mechanical stress; and send a second response haptic feedback control signal determined from the plurality of haptic feedback control signals corresponding to the function associated with the extended action key to the piezoelectric element to cause the piezoelectric element to generate a second haptic feedback at the extended action key indicating the selected function.


Regarding claims 2-4 and 13, claims 1-2 of US Patent 11,079,849 recites “a controller of the information handling system … associate a selected function from a plurality of function levels associated with the actuated extend action key … wherein the plurality of function levels associated with the actuated extended action key includes a selection of alphanumeric characters …” Therefore, the selection of the alphanumeric character to be a number, a special character, a symbol, or a letter (which are all alphanumeric characters), is still anticipated by claims 1-2 of the aforementioned patent.
Claims 7, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,079,849, hereinafter 849 Patent, in view of Bernstein (US Patent 9,178,509 B2).
Regarding claims 7, 9, and 17, the 849 Patent fails to disclose wherein the haptic keyboard comprises fewer keys than a traditional QWERTY keyboard, due to the extended action key.
Bernstein teaches an ultra-low travel keyboard whose functionality may be expanded by providing force sensors to measure keyboard input, and associating different functions or commands with different levels of force input received at each key (see [col. 5, ll. 10-21]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Bernstein with the 849 Patent in order provide an ultra-low travel keyboard that has desirable keys that can accommodate more than one response in a single key (see [col. 1, ll. 31-33]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record fail to teach or suggest the limitations in the manner in which they are recited in claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.